DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 3/15/21 and 5/4/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 8-10, 12-14, and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0279070 A1).
	As per claim 1, Hayashi discloses a robot comprising: a display (see at least [0016-0021], and [0123], all para. disclose robot eye display unit); a sensing unit including at least one sensor for detecting a physical stimulus (see at least [0081] disclose touch sensor); and a processor configured to: detect the physical stimulus based on a sensing value acquired from the at least one sensor while an operation is 
identified physical stimulus (see at least [0016-0021], [0073-0077], [0090-0097], and [0129]).  Hayashi does not explicitly disclose perform control to stop or terminate the operation based on the identified physical stimulus.  However, Hayashi discloses in para. [0148-0159], the robot acts while being affected by a multiple of action maps, the robot carries out a withdrawing action, and the robot ceases to perform an action of shyness.  It would have been obvious to one of ordinary skill in the art, control to stop or terminate the operation is just an engineering design choice.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Hayashi by combing perform control to stop or terminate the operation based on the identified physical stimulus for autonomously controlling a robot when being touched by a user in response to the user desired action.

	As per claim 3, Hayashi discloses a memory configured to store a learning model learned by a learning processor or received from a server, wherein the processor identifies the physical stimulus corresponding to the sensing value acquired from the at least one sensor through the learning model stored in the memory (see at least [0073-0077], [0114-0116], and [0148-0159],  all para. disclose action map; also para. [0090-0097]).
	As per claim 8, Hayashi discloses a speaker, wherein the processor controls the speaker to output voice corresponding to the identified physical stimulus (see at least [0081-0082]).
	As per claim 9, Hayashi discloses a camera, wherein the processor recognizes a position of a user through the camera in response to the identified physical stimulus and controls a rotation mechanism such that the display is
directed to the recognized position (see at least [0081-0083], and [0124-0129]).
	As per claim 10, Hayashi discloses the GUI indicates an emotional state
corresponding to the identified physical stimulus (see at least [0111-0115]).
.
4.	Claims 4-7, 11, 15-17, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Yamane et al. (US 2017/0095925 A1)
	. Breazeal et al. (US 2018/0133900 A1)
	. Fang et al. (US 2019/0206393 A1)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664